Paine, J.,
dissenting.
I find it impossible to agree with the opinion rendered in- this case by a majority of the court, and therefore file this dissent.
It is stated in the opinion that the disorder from which Delmar Saxton was suffering was in no way caused, precipitated, or aggravated by the injury which he received in his automobile accident; that the bodily injury he suffered from his accident was not to his head, trunk, or spinal column, but consisted of no more than a sprained thumb and a scratched hand. But let us remember that, in the trial of this same case before the compensation commissioner, he found that the plaintiff, while in the employ of the defendant, sustained personal injuries in an accident arising out of and in the course of his employment, by the wrecking of the automobile which he was driving, thereby causing great mental and nervous shock to the plaintiff, of such a nature and extent that his previous nervous and mental condition was accelerated, excited, and aggravated, thereby causing a complete nervous and mental breakdown to the plaintiff on January 15, 1931, and that, as a result of said accident, plaintiff has been totally disabled from and after the 15th day of January, 1931. It is a matter of common knowledge that many soldiers in the battles in the Argonne Forest suffered shell shocks which did not even scratch a thumb, and yet, from the shocks thus received, they will be disabled and live in sanatoriums all the remainder of their days. In one case an employee’s back was broken, and the insurance carrier attempted to avoid an award for permanent incapacity of both legs on the ground that there was no actual injury to the feet or legs, but only to the spinal cord, although the lower limbs were paralyzed. Burns’ Case, 218 Mass. 8.
In the main opinion, the answers of the experts, Dr. *480Bailey, Dr. Royal and Dr. Young, are said to be filled with indefinite statements, as “mights,” “mays,” etc., and from this fact a conclusion is drawn that the shock received in Delmar Saxton’s accident had nothing to do with his present insanity. Has the study of mental diseases reached that state of development in which a skilled expert of great experience can be expected to state absolutely and positively, when under oath, the exact degree of resulting insanity which was due to the shock of a serious accident? I do not so understand it.
And yet, let us examine just one answer of Dr. G. A. Young, who had been superintendent of both the Lincoln and Norfolk state hospitals for the insane. He is asked a hypothetical- question, being No. 530, which recites- all the facts proved by plaintiff, and is then asked to give his opinion. His answer is: “I have the opinion that the emotional shock of trauma which Delmar Saxton suffered December 6, 1930, had an aggravating or precipitating effect in bringing about this acute mental disturbance of the latter part of December and the middle of January.” Is not that a positive, but conservative, answer of a careful expert who knows, but refrains from overstatement ?
Mrs. Bessie E. Saxton, the-mother of Delmar, testified that Delmar went to work for the Sinclair Refining Company in December, 1928, working continuously, without any vacation, until January 15, 1931, excepting once when he quit work because he did not receive a raise in salary, and was off work two or three days. During those three days he was at home, there was no change in his appearance, or no threats of suicide, or no evidence of nervousness or mental disturbance because of the refusal to increase his pay. She says he was never absent from his work for the Sinclair Refining Company on account of illness, physical, mental, or nervous. The-accident occurred December 6, 1930, and he had to be taken to Green Gables Sanatorium, Lincoln, on January 18, 1931.
*481A study of the photographs taken shows how terrible the shock of the collision must have been. Delmar’s light car was crushed against the curb, both wheels on that side were snapped off, and the automobile finally came to rest against a tree, upside down in a slanting position, resting on its top and hood, in which position the storage battery acid ran over Delmar, ruining his clothes. It seems incredible that he escaped being killed.
A workman received an injury in the course of and arising out of his employment, through a splash of molten lead into his eye September 17, 1913. He was treated at a hospital until October 13, 1913, when he threw himself from a window and was fatally injured. There was evidence tending to show that, although for a time after the injury the deceased was in his normal temperament, which was hopeful and joyous, he then became silent and moody, and was depressed, and suffered from certain kinds of hallucinations; The medical testimony was to the effect that probably there was developed from the accident a mental disturbance, accompanied by delusions' and hallucinations, and that as a result he committed suicide. It was held that the evidence was sufficient to justify a finding that the insanity was incurred as a result of the accident received in the course of his employment, the court saying that, although the finding in this respect was supported by a rather slender thread of evidence, it was not unsupported, and therefore must stand.
To show how far some courts have gone, we find in this case that, in discussing the burden of proof, Chief Justice Rugg, of Massachusetts, said: “Of course this does not mean, as was said by Lord Loreburn in Marshall v. Owners of Steamship Wild Rose (1910) A. C. 486, ‘that he must demonstrate his case. It only means that if there is no evidence in his favor upon which a reasonable man can act he will fail.’ If the evidence, though slight, is yet sufficient to make a reasonable man conclude in his favor on the vital points, then his case is proved.” *482Sponatski’s Case, 220 Mass. 526, L. R. A. 1916A, 333, 20 A. L. R. 59, note.
English courts have held that mental, nervous, or hysterical effects of an accident are included within the term “personal injury by accident arising out of and in the course of the employment” under the compensation act. Yates v. South Kirkby, etc., Collieries, Ltd., (1910) 2 K. B. 538.
It has frequently been held that hysterical neurosis as a result of an injury entitles one to compensation, as in Linser v. Consumers Ice & Coal Co., Mich. W. C. C. (1916) 61, and that insanity caused by accidental injury is a proper ground for compensation. Hayes v. Standard Oil Co., 1 Cal. Ind. Acc. Com. 218; Walsh’s Case, 227 Mass. 341. Nervousness following a fall from a scaffold was held compensable. Coslett v. Shoemaker, 38 N. J. Law-Journal, 116; 1 Schneider, Workmen’s Compensation Law (2d ed.) 610, 630, 639. When an employee suffered an accident to his arm which caused hysterical paralysis, it was ordered that compensation continue as long as it should last. Ream v. Sutter Butte Canal Co., 2 Cal. Ind. Acc. Com. 187; Guay v. Brown Co., 83 N. H. 392, 60 A. L. R. 1284.
Even though an accident may not produce an anatomical pathology, nevertheless if the workman does, in fact, become disabled as a result of that accident, the injury is compensable, although such disability may be the result of hysteria, and may be traceable to a mental condition and not a physical disorder. Wilkinson v. Dubach Mill Co., 2 La. App. 249; United States Fuel Co. v. Industrial Commission, 313 Ill. 590; Harris v. Castile Mining Co., 222 Mich. 709.
A woman, in an effort to avoid injury from a broken pulley flying from a machine, strained her left leg and fell against a machine, causing her to suffer from traumatic neurasthenia. It was held that, even though this disease exists only in the mind of the sufferer as a hysterical condition, she had no power to prevent this mental *483condition, and is entitled to compensation for the results of the accidental injury. Brewster v. Hemingway & Sons Soap Co., 2 Conn. Comp. Dec. 128; 1 Schneider, Workmen’s Compensation Law (2d ed.) 610, sec. 205.
In Skelly Oil Co. v. Gaugenbaugh, 119 Neb. 698, it was held that “it is sufficient to show that the injury and preexisting disease combined to produce disability, and not necessary to prove that the injury accelerated or aggravated the disease, in order to satisfy the requirement of the statute that the accident arose out of the employment.” Other Nebraska cases of interest are Gilcrest Lumber Co. v. Rengler, 109 Neb. 246, 28 A. L. R. 200; Marler v. Grainger Bros., 123 Neb. 517; Van Vleet v. Public Service Co., 111 Neb. 51; Miller v. Central Coal & Coke Co., 123 Neb. 793; Flesch v. Phillips Petroleum Co., 124 Neb. 1; Watkins v. Brunswick Restaurant Co., 123 Neb. 212.
In the opinion of the writer of this dissent, the evidence shows that Delmar Saxton was not only a popular scholar, being elected president of his class in the eighth grade, but also a brilliant scholar in the Central high school at Omaha, with rarely a B upon his report card, and being one of those out of a class of 400 to be elected to the National Honor Society. He was editor-in-chief for two years of the high school paper, and wrote first-page articles while working for the World-Herald. He was somewhat nervous and high-strung, and, failing to get a job to his liking upon graduating from high school, hitch-hiked to California, as other boys have done, and there practiced some bad habits and showed evidence of minor mental disturbance. He returned to Omaha and settled down. He followed advice given him by Dr. Young, a leading psychiatrist, and conquered some of his weaknesses, and became a faithful, hard-working member of society at $75 a month for the Sinclair Refining Company. He performed exacting duties of a warehouse clerk, made deposits of their funds in their bank account, and as a stenographer got out reports and letters for *484some two years. On December 6, 1930, an extension pipe had to be taken immediately to a customer’s residence, for a tank was on the way out to make a delivery. This was not Delmar’s job, but he not only volunteered to do the job, but volunteered to use his own car, as the two company cars were out of commission at the moment. The collision was without fault on his part, but the terrific shock of this accident overcame his mental balance, and aggravated his mental condition so that in a few weeks he became insane, and has since been confined in Green Gables Sanatorium.
His former employer has contested this case at every step of the road, bringing a former general agent from Fort Worth to testify, as well as the surgeon-in-chief of the company from Tulsa. The thick brief of 166 pages attests to the battle royal which has been waged to avoid the payment of compensation awarded by the commissioner in this case. All of these things are entirely proper, and within its legal rights, and appear to have brought victory and established a precedent which will be of great value to this far-reaching company.
The writer of this dissent believes that we have a case squarely in point in Faulhaber v. Griswold, 124 Neb. 357. There a Lincoln young lady received a bump on the head in an automobile collision. She suffered from shock and headaches, and in a few days showed mental disturbance, which grew at an alarming rate, and in a few weeks it was necessary to commit her to a state hospital for the insane, where she now remains. In this opinion Judge Good said: “The evidence on behalf of defendants is to the effect that plaintiff is suffering from dementia prsecox; that it is an inherited disease, and that the injury, shock and fright did not cause or contribute to her condition. Medical testimony on behalf of the plaintiff tends to show that she might have gone through life without ever developing dementia praecox but for the injury, resulting in the shock and fright, and that, in *485the opinion of such witness', the injury, shock and fright caused the development of the disease.”
It was my understanding that in this case our court had established a precedent that the shock of an accident may cause or precipitate dementia prtecox, and in my opinion the case at bar is a parallel case, clearly established by the evidence of well known experts in mental diseases called by the plaintiff, and warrants this court in reversing the lower court and in reestablishing the judgment for compensation awarded by the compensation commissioner, at the rate of $12 a week, beginning January 15, 1931, with attorney fees and other costs.